462 So.2d 101 (1985)
Gerald ROBINSON, Petitioner,
v.
The ROYAL BANK OF CANADA, Respondent.
No. 84-1468.
District Court of Appeal of Florida, Fourth District.
January 16, 1985.
*102 Michael W. Moskowitz and Kenneth A. Rubin of Goldberg, Young & Borkson, P.A., Fort Lauderdale, for petitioner.
Hywel Leonard of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., Tampa, for respondent.
PER CURIAM.
Petitioner seeks review of an order denying his motion to stay proceedings filed against him in Florida in deference to the prior and concurrent jurisdiction of a Canadian Court over an essentially identical suit. We have certiorari jurisdiction. See Bedingfield v. Bedingfield, 417 So.2d 1047 (Fla. 4th DCA 1982). We grant the writ and quash the order.
The trial court clearly departed from the essential requirements of law by refusing to decline jurisdiction as a matter of comity. See Bradley Investment, Inc. v. Vimy Investment, Inc., 359 So.2d 904 (Fla. 4th DCA 1978). A grant of stay is appropriate where two actions are pending simultaneously which involve the same parties and substantially the same causes of action. See Thomas v. English, 448 So.2d 623 (Fla. 4th DCA 1984).
ANSTEAD, C.J., and LETTS and HURLEY, JJ., concur.